Citation Nr: 0405978	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  02-15 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for residuals of a gunshot wound to the 
right mandible.  

2.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD), from the initial grant 
of service connection.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his sisters


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from May 1968 to October 1969.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2002 rating decision that 
granted service connection for PTSD and assigned a 10 percent 
evaluation, effective from January 28, 2002, and denied an 
increased rating for the right mandible disability.  A 
personal hearing at the RO was held in May 2003.  A 
videoconference hearing before the undersigned member of the 
Board was held in October 2003.  

At the personal hearing before the undersigned member of the 
Board in October 2003, the veteran asserted, in essence, that 
service connection should be established for loss of multiple 
teeth due to his service-connected gunshot injury to the 
right mandible.  The Board interprets his testimony as a 
claim of secondary service connection for loss of teeth.  
This issue has not been developed for appellate review and is 
referred to the RO for appropriate action.  

The issue of a rating in excess of 10 percent for PTSD is the 
subject of the remand portion of this decision.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claim for 
an increase for residuals of a gunshot wound to the right 
mandible have been obtained by VA.  

2. The residuals of a gunshot wound to the right mandible are 
manifested by loss of tooth #25, and no malunion or nonunion 
of the mandible.  

CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for residuals of a gunshot wound to the mandible have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.150 including Code 9904 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), provides, 
among other things, that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The veteran was specifically advised of VCAA and 
VA's duty to assist under this act by letter in March 2002.  

Here, the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim.  The discussions 
as contained in the July 2002 rating action and the August 
2002 statement of the case (SOC) and the July 2003 
supplemental statement of the case (SSOC) provided the 
veteran and his representative with sufficient information 
regarding the applicable rules.  These documents provided 
notice of what was revealed by the evidence of record and why 
this evidence was insufficient to warrant an increased rating 
for residuals of a shrapnel wound to the right mandible.  The 
VCAA letter also notified him of which evidence was to be 
provided by the veteran and which by the VA.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  The 
veteran also testified at a personal hearing at the RO in May 
2003 and before the undersigned member of the Board via 
videoconference in October 2003.  

In this case, the veteran was provided every opportunity to 
submit evidence, was provided with the appropriate laws and 
regulations applicable to an increased rating for the right 
mandible, and was given ample time to respond.  "The record 
has been fully developed on this issue," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 

The Board concludes that it may proceed with the increased 
rating claim for the right mandible, as specific notice as to 
which party could or should obtain which evidence has been 
provided and no additional pertinent evidence appears 
forthcoming.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Thus, it is concluded that the claimant has 
sufficient notice of the type of information needed to 
support his claim and the evidence necessary to complete the 
application.  Therefore, the Board finds that the duty to 
assist and notify as contemplated by applicable provisions, 
including the Veterans Claims Assistance Act of 2000, has 
been satisfied with respect to the request to the issue for 
an increased rating for the right mandible disability.  
Accordingly, appellate review may proceed without prejudice 
to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Factual Background

The record shows that the veteran sustained a gunshot wound 
to the right front mandible resulting in loss of tooth # 25 
in August 1969.  At the time of separation from service in 
September 1969, the veteran made no mention of any problems 
related to his shrapnel wound and no pertinent abnormalities 
were noted on examination.  

When examined by VA in July 1970, the veteran gave a history 
of having been struck by a small piece of shrapnel in the 
right lower jaw resulting in the loss of a tooth.  He 
complained of an abscessed tooth but denied any problems from 
the shrapnel wound to the right mandible.  On dental 
examination, it was noted that the veteran had been in an 
automobile accident in February 1970 which resulted in 
malocclusion with scarring and disfigurement on the right 
side of the face.  The shrapnel scar was 3/4-inch long and ran 
vertically, 11/2 inches from the angle of the mouth to the 
right mandible.  The scar was well healed, not tender, not 
disfiguring, and non disabling.  The scar from the automobile 
accident was irregular, reddened, and horizontal, and 
extended from 1-inch below the right ear to the upper lip 
above the angle of the mouth.  The scar was deformed, well-
healed, and not fixed or tender.  X-ray studies showed 
minimal deformity of the right mandible just immediately 
anterior to the angle which was indicative of a healed 
fracture.  There were several metallic sutures overlying the 
mandibular neck of the left side.  

By rating action in August 1970, the RO granted service 
connection for residuals of a gunshot wound to the right 
mandible, and assigned a 10 percent evaluation, effective 
from September 11, 1969, the day following discharge from 
service.  

On VA dental examination in August 1975, x-ray studies showed 
two wires in right angle of the mandible and history of 
mandibular fracture secondary to an automobile accident; 
facial asymmetry deviated to the right lower face.  

On VA dental examination in June 2002, the veteran complained 
of multiple painful teeth and requested to have them all 
removed.  He described a history of routine hospitalization 
and surgery for shrapnel injury to his face and leg in 
Vietnam, and multiple fractures and internal bleeding from an 
automobile accident in February 1970.  On examination, the 
veteran had class III malocclusion, with many missing teeth 
(23 total).  All remaining teeth required extraction due to a 
severe periodontal disease and gross caries.  Interincisal 
range of motion was to approximately 25 mm without strain and 
approximately 30 mm with strain.  Left lateral was 
approximately 10 mm, right lateral was approximately 7 mm.  
The mandible was intact with no evidence of malunion.  
Opening and closing translated within normal limits with no 
popping or clicking.  The right coronoid was slightly 
enlarged, but not hypertrophic or calcified.  The condyle on 
the right side was remodeled secondary to reduction of 
fracture.  Fixation elements located on the malar bone and on 
the mandible.  There was no evidence of dysesthesias or 
paresthesias.  There was a slightly depressed, well-healed 
scar on the right angle of the mandible on the right cheek 
with no keloid formation.  The examiner noted that there was 
no functional impairment from everyday activities due to his 
mandible injuries, but that his severe periodontal disease 
and gross caries could cause pain and infection.  The 
diagnoses included class III malocclusion, multiple missing 
teeth, and severe periodontal disease and gross caries.  

The focus of the veteran's testimony at the personal hearing 
at the RO in May 2003 was directed primarily at his problems 
with PTSD.  He said he had not sought any medical treatment 
for residuals of his shrapnel wound to the right mandible in 
many years.  He described the shrapnel injury to his face 
just under his chin, but said that it didn't cause him any 
problems and that you couldn't even see the scar anymore.  

The veteran's testimony at the videoconference hearing before 
the undersigned member of the Board in October 2003 was 
essentially the same as provided at the RO hearing in May 
2003.  

Increased Ratings

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that "where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."  Although a 
rating specialist is directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
the regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994); 38 C.F.R. § 4.2 (2003).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2003).  



Analysis

Malunion of the mandible is rated pursuant to Diagnostic Code 
(DC) 9904.  Pursuant to those criteria, a noncompensable 
rating is warranted for slight displacement.  Moderate 
displacement warrants a 10 percent rating and severe 
displacement warrants a 20 percent rating.  It is noted that 
the rating is dependent upon degree of motion and relative 
loss of masticatory function.  

Nonunion of the mandible warrants a 30 percent rating if 
severe and a 10 percent rating if moderate.  DC 9903.  

In the instant case, the veteran does not claim nor does the 
evidence show that he has any current dental residuals, other 
than the loss of tooth #25, from the shrapnel wound to the 
right mandible in service.  VA dental examination in June 
2002 showed the mandible was well intact with no evidence of 
malunion.  There was no clicking or popping, and his jaw 
opened and translated within normal limits.  The record shows 
that the veteran had some malocclusion of the mandible from 
an automobile accident subsequent to discharge from military 
service and continues to show some malocclusion.  However, 
those residuals are not service connected and cannot be 
considered as part and parcel of his service-connected 
disability.  At the personal hearings, the veteran testified 
that he had no problems with his mouth or jaw from the 
gunshot wound.  In fact, he said that the scar was not even 
visible.  Absent evidence of malunion or nonunion of the 
mandible or current residuals of more than moderate 
displacement of the mandible, the Board finds no basis to 
assign a rating higher than 10 percent.  

Consideration has been given to 38 C.F.R. §§ 4.40 and 4.45, 
recognizing that functional loss of a joint may result from 
pain on motion or use, when supported by adequate pathology.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.59, which addresses the evaluation of arthritis, 
recognizes that painful motion is an important factor of 
disability, entitled to at least the minimum applicable 
evaluation. In this case, however, there has been no showing 
of arthritis, painful motion, or other pathology sufficient 
to warrant a rating in excess of 10 percent for residuals of 
a gunshot wound to the right mandible.  

ORDER

An increased rating for residuals of a gunshot wound to the 
right mandible is denied.  


REMAND

In reviewing the evidentiary record, the Board notes that 
while the veteran was examined by VA in May 2002, the purpose 
of the evaluation was to evaluate him in order to determine 
if he had a psychiatric disorder attributable to military 
service.  However, the evidence as constituted in the current 
record, while sufficient to establish service connection, is 
not sufficiently detailed to evaluate the severity of the 
service-connected PTSD.  

Comprehensive findings conforming to the regulations are 
needed to evaluate the claim.  "The Board's consideration of 
factors which are wholly outside the rating criteria provided 
by the regulation is error as a matter of law."  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As the current 
medical evidence of record does not provide a clear picture 
of the severity of the veteran's PTSD, the Board finds that 
another psychiatric examination should be undertaken.  

During the October 2003 videoconference hearing, the veteran 
reported ongoing treatment at VA medical facilities in 
Rochester (2-months), and at Pittsburgh's Oakland and 
Highland facilities.  The most recent VA treatment reports of 
record are from 2002.  Therefore, any additional treatment 
records should be obtained.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following actions to be undertaken in sequential 
order:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) (see 
also Quartuccio, supra), they should be 
given the opportunity to respond.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his PTSD 
since March 2002.  Of particular interest 
are any inpatient records from Rochester 
VA, and all treatment records from VAMC 
Pittsburgh at Highland Drive and Oakland.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
any unsuccessful efforts in this regard.  

3.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the severity of his service-
connected PTSD.  All indicated tests and 
studies are to be performed.  The claims 
folder must be made available to the 
psychiatrist for review, and a notation 
to the effect that this record review 
took place should be included in the 
report.  The examiner should indicate 
which of the following criteria ((a), 
(b), (c), (d), or (e)), more closely 
reflects the degree of impairment caused 
by the service-connected PTSD:  

(a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name.  

(b) Occupational and social 
impairment, with deficiencies in 
most areas, such as work, school, 
family relations, judgment, 
thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, 
or irrelevant; near-continuous panic 
or depression affecting the ability 
to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with periods 
of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships.  

(c) Occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships.  

(d) Occupational and social 
impairment with occasional decrease 
in work efficiency and intermittent 
periods of inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events).  

(e) Occupational and social 
impairment due to mild or transient 
symptoms which decrease work 
efficiency and ability to perform 
occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous 
medication.  

The examiner should describe the findings 
in detail and provide a complete 
rationale for all opinions and 
conclusions; any opinion should be 
supported by reference to specific 
medical records on file.  The examiner 
should be advised that all manifestations 
covered in the rating schedules cited 
above must be addressed so that the Board 
may rate the veteran in accordance with 
the specified criteria.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to rate the veteran's 
PTSD have been provided by the examiner 
and whether he or she has responded to 
all questions posed.  If not, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2003).  

6.  After the requested development has 
been completed, the RO should review the 
veteran's claim.  The RO should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  In 
considering the rating to be assigned, 
consideration should be given to the case 
of Fenderson v. West, 12 Vet. App. 119 
(1999) which held that at the time of an 
initial rating, separate staged ratings 
may be assigned for separate periods of 
time based on the facts found.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in the VCAA or other 
legal precedent.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



